

EXECUTION VERSION


VICAR OPERATING, INC.
FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


This FIRST AMENDMENT (this “First Amendment”), dated as of January 25, 2012 (the
“First Amendment Effective Date”) is entered into by and among VICAR OPERATING,
INC., a Delaware corporation (“Company”), VCA ANTECH, INC., a Delaware
corporation (“Holdings”), CERTAIN SUBSIDIARIES OF COMPANY, as Guarantors (the
“Guarantors”), the Lenders party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as Administrative Agent (in such capacity,
“Administrative Agent”), Collateral Agent (in such capacity, “Collateral
Agent”), Issuing Bank and Swing Line Lender and is made with respect to that
certain Amended and Restated Credit and Guaranty Agreement, dated as of August
16, 2011 (the “Credit Agreement”) by and among Company, Holdings, the
Guarantors, the Lenders party thereto from time to time, Wells Fargo, as
Administrative Agent, Collateral Agent, Issuing Bank and Swing Line Lender, Bank
of America, N.A. and JPMorgan Chase Bank, N.A., as Co-Syndication Agents, and
U.S. Bank National Association and Union Bank, N.A., as Co-Documentation
Agents.  Capitalized terms used herein not otherwise defined herein or otherwise
amended hereby shall have the meanings ascribed thereto in the Credit Agreement.
 
RECITALS:


WHEREAS, as of the 2011 Effective Date, the Company was permitted pursuant to
Section 2.24 of the Credit Agreement to elect to request New Revolving Loan
Commitments and/or New Term Loan Commitments (collectively, the “Uncommitted
Incremental Facilities”) in an aggregate principal amount not in excess of
$100,000,000 on the terms set forth therein;
 
WHEREAS, on January 24, 2012, the Company established New Term Loan Commitments,
and borrowed New Term Loans thereunder, in an aggregate principal amount equal
to $50,000,000, which reduced the amount of Uncommitted Incremental Facilities
that the Company could thereafter elect to request from $100,000,000 in the
aggregate to $50,000,000 in the aggregate.
 
WHEREAS, the Company desires to replenish the aggregate principal amount of
Uncommitted Incremental Facilities it may request under the Credit Agreement by
increasing the maximum permitted amount of Uncommitted Incremental Facilities by
$50,000,000 to permit it to request up to an aggregate principal amount of
$100,000,000 in Uncommitted Incremental Facilities from and after the First
Amendment Effective Date;
 
WHEREAS, the Credit Parties have requested that Requisite Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and
 
WHEREAS, subject to certain conditions, Requisite Lenders are willing to agree
to such amendment relating to the Credit Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION I.         AMENDMENT TO CREDIT AGREEMENT
 
Section 2.24 of the Credit Agreement is hereby amended by deleting the first
sentence thereof in its entirety and substituting therefor the following:
 
“Company may by written notice to Administrative Agent elect to request (A)
prior to the Revolving Commitment Termination Date, an increase to the existing
Revolving Loan Commitments (any such increase, the “New Revolving Loan
Commitments”) and/or (B) the establishment of one or more new term loan
commitments (the “New Term Loan Commitments”), by an amount not in excess of
$100,000,000 (after giving effect to, and not including, the Series of New Term
Loans borrowed by Company on January 24, 2012) in the aggregate and not less
than $10,000,000 individually (or such lesser amount which shall be approved by
Administrative Agent), and integral multiples of $1,000,000 in excess of that
amount.”
 
SECTION II.        CONDITIONS PRECEDENT TO EFFECTIVENESS
 
The effectiveness of the amendment set forth in Section I hereof is subject to
the satisfaction, or waiver, of the following conditions on or before the First
Amendment Effective Date:
 
(a) Company, Holdings, all of the Guarantor Subsidiaries and Requisite Lenders
shall have indicated their consent by the execution and delivery of the
signature pages hereof to the Administrative Agent.
 
(b) Company shall have paid all fees and other amounts due and payable on or
prior to the First Amendment Effective Date, including, to the extent invoiced,
reimbursement or other payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder or under any other Credit Document.
 
(c) Administrative Agent and Lenders shall have received such other documents
and information regarding Credit Parties and the Credit Agreement as
Administrative Agent may reasonably request.
 
SECTION III.  REPRESENTATIONS AND WARRANTIES
 
A.    Corporate Power and Authority.  Each Credit Party has all requisite
corporate power and authority to enter into this First Amendment and to carry
out the transactions contemplated by, and perform its obligations under the
Credit Agreement and the other Credit Documents as amended by this First
Amendment.
 
B.    Authorization of Agreements.  The execution and delivery of this First
Amendment and the performance of the Credit Agreement and the other Credit
Documents as amended by this First Amendment have been duly authorized by all
necessary corporate action on the part of each Credit Party.
 
 
 
2

 
 

--------------------------------------------------------------------------------

 



 
C.    No Conflict.  The execution and delivery by each Credit Party of this
First Amendment and the performance by each Credit Party of the Credit Agreement
and the other Credit Documents as amended by this First Amendment do not (i)
violate (A) any provision of any law, statute, rule or regulation, or of the
certificate or articles of incorporation or partnership agreement, other
constitutive documents or by-laws of each Credit Party or any of its
Subsidiaries except to the extent such violation could not reasonably be
expected to have a Material Adverse Effect, (B) any applicable order of any
court or any rule, regulation or order of any Governmental Authority except to
the extent such violation could not reasonably be expected to have a Material
Adverse Effect or (C) any provision of any indenture, certificate of designation
for preferred stock, agreement or other instrument to which each Credit Party or
any of its Subsidiaries is a party or by which any of them or any of their
property is or may be bound except to the extent such violation could not
reasonably be expected to have a Material Adverse Effect, (ii) conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this Section
III.C., individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect, (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of any Credit Party (other than
any Liens created under any of the Credit Documents in favor of Collateral Agent
on behalf of Secured Parties), or (iv) require any approval of stockholders or
partners or any approval or consent of any Person under any contractual
obligation of each Credit Party, except for such approvals or consents which
have been obtained and are in full force and effect.
 
D.    Governmental Consents.  No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is required in
connection with the execution and delivery by each Credit Party of this First
Amendment and the performance by each Credit Party of the Credit Agreement and
the other Credit Documents as amended by this First Amendment, except for such
actions, consents and approvals the failure to obtain or make which could not
reasonably be expected to result in a Material Adverse Effect or which have been
obtained and are in full force and effect.
 
E.    Binding Obligation.  This  First Amendment, the Credit Agreement and the
other Credit Documents have been duly executed and delivered by each Credit
Party party thereto and each constitutes a legal, valid and binding obligation
of each such Credit Party enforceable against such Credit Party in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganization or other similar laws affecting
creditors’ rights generally and except as enforceability may be limited by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
F.    Incorporation of Representations and Warranties From Credit
Agreement.  The representations and warranties contained in Section 4 of the
Credit Agreement are and will be true and correct in all material respects on
and as of the First Amendment Effective Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
 
 
3

 
 

--------------------------------------------------------------------------------

 



 
G.    Absence of Default.  No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this First
Amendment that would constitute an Event of Default or a Default.
 
SECTION IV.  ACKNOWLEDGMENT AND CONSENT
 
Each of Holdings and each Guarantor Subsidiary has (i) guaranteed the
Obligations and (ii) created Liens in favor of Collateral Agent for the benefit
of the Secured Parties on certain Collateral to secure its obligations under the
Credit Agreement and the Collateral Documents subject to the terms and
provisions of the Credit Agreement.  Each of Holdings and each Guarantor
Subsidiary together with the Company are collectively referred to herein as the
“Credit Support Parties” (and each Person comprising the Credit Support Parties,
individually, a “Credit Support Party”), and the Credit Agreement and the
Collateral Documents are collectively referred to herein as the “Credit Support
Documents”.
 
Each Credit Support Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this First Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this First Amendment,
including, without limitation the potential increase in the Obligations
guaranteed by such Credit Support Party.  Each Credit Support Party hereby
confirms and affirms that each Credit Support Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Credit Support Documents the payment and performance of all Obligations
under each of the Credit Support Documents, as the case may be (in each case as
such terms are defined in the applicable Credit Support Document), including
without limitation the payment and performance of all such Obligations under
each of the Credit Support Documents, as the case may be, in respect of the
Obligations of the Company now or hereafter existing under or in respect of the
Credit Agreement as amended by this First Amendment, including any increase
thereto, and hereby pledges and assigns to the Collateral Agent, and grants to
the Collateral Agent a continuing lien on and security interest in and to all
Collateral (in each case as such term is defined in the applicable Credit
Support Document) as collateral security for the prompt payment and performance
in full when due of the Obligations under each of the Credit Support Documents
to which it is a party (whether at stated maturity, by acceleration or
otherwise).
 
Each Credit Support Party acknowledges and agrees that any of the Credit Support
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this First Amendment.  Each Credit Support Party represents and
warrants that all representations and warranties contained in the Credit
Agreement, this First Amendment and the Credit Support Documents to which it is
a party or otherwise bound are true and correct in all material respects on and
as of the First Amendment  Effective Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
 
Each Credit Support Party acknowledges and agrees that the Series of New Term
Loan Commitments (and the New Term Loans funded thereunder) on January 24, 2012
constitute
 
 
4

 
 

--------------------------------------------------------------------------------

 

Obligations, Guaranteed Obligations and Secured Obligations of each Credit
Support Party and rank pari passu with the Tranche A Term Loans, Revolving
Commitments and Revolving Loans, and that any New Term Loans, New Term Loan
Commitments, New Revolving Loans and New Revolving Loan Commitments established
pursuant to Section 2.24 of the Credit Agreement (as amended by this First
Amendment) from and after the First Amendment Effective Date shall also
constitute Obligations, Guaranteed Obligations and Secured Obligations of each
Credit Support Party.
 
Each Credit Support Party acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this First Amendment, such Credit
Support Party is not required by the terms of the Credit Agreement or any other
Credit Document to consent to the amendments to the Credit Agreement effected
pursuant to this First Amendment and (ii) nothing in the Credit Agreement, this
First Amendment or any other Credit Document shall be deemed to require the
consent of such Credit Support Party to any future amendments to the Credit
Agreement.
 
SECTION V.  MISCELLANEOUS
 
A.    Binding Effect.  This First Amendment shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders.  No
Credit Party’s rights or obligations hereunder or any interest therein may be
assigned or delegated by any Credit Party without the prior written consent of
all Lenders.
 
B.    Severability.  In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
C.    Reference to Credit Agreement.  On and after the First Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement,
and each reference in the other Credit Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this First Amendment.
 
D.    Effect on Credit Agreement.  Except as specifically amended by this First
Amendment, the Credit Agreement and the other Credit Documents shall remain in
full force and effect and are hereby ratified and confirmed.
 
E.    Execution.  The execution, delivery and performance of this First
Amendment shall not, except as expressly provided herein, constitute a waiver of
any provision of, or operate as a waiver of any right, power or remedy of any
Agent or Lender under, the Credit Agreement or any of the other Credit
Documents.
 
F.    Headings.  Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
 
 
5

 
 

--------------------------------------------------------------------------------

 



 
G.    APPLICABLE LAW.  THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.
 
H.    Counterparts.  This First Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  As set forth herein, this First Amendment shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by Company, Holdings and Administrative Agent of written or
telephonic notification of such execution and authorization of delivery thereof.
 
[The remainder of this page is intentionally left blank.]


 
6

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
 


    COMPANY:                                                       VICAR
OPERATING, INC.




By:         /s/ Robert Antin
   Name:  Robert Antin
   Title:  CEO & President


By:         /s/ Tomas W. Fuller
   Name:  Tomas W. Fuller
   Title:  CFO, VP & Secretary




    HOLDINGS:                                                       VCA ANTECH,
INC.




By:         /s/ Robert Antin
   Name:  Robert Antin
   Title:  CEO & President


By:         /s/ Tomas W. Fuller
   Name:  Tomas W. Fuller
   Title:  CFO, VP & Secretary





[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 

GUARANTOR SUBSIDIARIES:
 
 



 
ALBANY VETERINARY CLINIC
 
ANIMAL CARE CENTER AT MILL RUN, INC.
 
ANIMAL CARE CENTERS OF AMERICA, INC.
 
ANTECH DIAGNOSTICS, INC.
 
ARROYO PETCARE CENTER, INC.
 
ASSOCIATES IN PET CARE, INC.
 
DIAGNOSTIC VETERINARY SERVICE, INC.
 
EDGEBROOK, INC.
 
HEALTHY PET CORP.
 
INDIANA VETERINARY DIAGNOSTIC LAB, INC.
 
PET’S CHOICE, INC.
 
PETS’ RX, INC.
 
SOUND TECHNOLOGIES, INC.
 
SOUTH COUNTY VETERINARY CLINIC, INC.
 
TOMS RIVER VETERINARY HOSPITAL, P.A.
 
VCA – ASHER, INC.
 
VCA ALABAMA, INC.
 
VCA ALBANY ANIMAL HOSPITAL, INC.
 
VCA ANIMAL HOSPITALS, INC.
 
VCA CENTERS–TEXAS, INC.
 
VCA CENVET, INC.
 
VCA CLINIPATH LABS, INC.
 
VCA MAPLE LEAF, INC.
 
VCA MILLER-ROBERTSON #152
 
VCA MISSOURI, INC.
 
VCA NORTHWEST VETERINARY DIAGNOSTICS, INC.
 
VCA OF NEW YORK, INC.
 
VCA REAL PROPERTY ACQUISITION CORPORATION
 
VETERINARY CENTERS OF AMERICA-TEXAS, INC.
 
VETSTREET, INC.
 
WEST LOS ANGELES VETERINARY  MEDICAL GROUP, INC.







By:        /s/ Tomas W. Fuller
  Name:  Tomas W. Fuller
  Title:  CFO, VP & Secretary













[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 
 
 
 

        WELLS FARGO BANK, NATIONAL ASSOCIATION,     as Administrative Agent and
Collateral Agent                  By: /s/ Maribelle Villasenor     Name: 
Maribelle Villasenor      Title:  Assistant Vice President       




[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 

 

LENDER:   By signing below, you have indicated your consent to the First
Amendment:                 Wells Fargo Bank, National Association              
  By: /s/ Maribelle Villasenor     Name:  Maribelle Villasenor      Title: 
Assistant Vice President       

 
 



[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 

 
 

LENDER:   By signing below, you have indicated your consent to the First
Amendment:                 Bank of America, N.A.                 By: /s/ Amie L.
Edwards     Name:  Amie L. Edwards      Title:  Director       

 
 
 
 
 
 
 


[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 

 
 

LENDER:   By signing below, you have indicated your consent to the First
Amendment:                 JPMORGAN CHASE BANK, N.A.                 By: /s/
Ling Li     Name:  Ling Li      Title:  Vice President       

 
 


[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 

 
 

LENDER:   By signing below, you have indicated your consent to the First
Amendment:                 UNION BANK                 By: /s/ Erik Siegfried    
Name:  Erik Siegfried      Title:  Vice President       

 
 


[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 

 
 

LENDER:   By signing below, you have indicated your consent to the First
Amendment:                 KEYBANK NATIONAL ASSOCIATION                 By: /s/
Frank J. Jancar     Name:  Frank J. Jancar      Title:  Vice President       

 
 


[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 

 
 

LENDER:   By signing below, you have indicated your consent to the First
Amendment:                 TD BANK, N.A.                 By: /s/ Todd Antico    
Name:  Todd Antico      Title:  Senior Vice President       

 
 
 
 


[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 

 

LENDER:   By signing below, you have indicated your consent to the First
Amendment:                 HSBC BANK USA, NATIONAL ASSOCIATION                
By: /s/ Andrew W. Hietala     Name:  Andrew W. Hietala      Title:  Vice
President       

 
 
 
 


[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 

 
 

LENDER:   By signing below, you have indicated your consent to the First
Amendment:                 PNC BANK, NATIONAL ASSOCIATION                 By:
/s/ Jessica L. Fabriz     Name:  Jessica L. Fabriz      Title:  Vice President 
     

 
 
 


[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 

 
 

LENDER:   By signing below, you have indicated your consent to the First
Amendment:                 CAPITAL ONE, N.A.                 By: /s/ Gina
Monette     Name:  Gina Monette      Title:  Vice President       

 
 
 


[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 

 
 

LENDER:   By signing below, you have indicated your consent to the First
Amendment:                 BANK OF THE WEST                 By: /s/ Brock
Mullins     Name:  Brock Mullins      Title:  Vice President       

 
 
 

 
[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 


 
 

LENDER:   By signing below, you have indicated your consent to the First
Amendment:                 COMPASS BANK                 By: /s/ Hans W. Hinrichs
    Name:  Hans W. Hinrichs      Title:  Vice President       

 
 
 
 


[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 

 

LENDER:   By signing below, you have indicated your consent to the First
Amendment:                 ONE WEST BANK, FSB                 By: /s/ John
Farrace     Name:  John Farrace      Title:  EVP       

 
 
 


[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 

 
 

LENDER:   By signing below, you have indicated your consent to the First
Amendment:                 BANK LEUMI USA                 By: /s/ Joung Hee Hong
    Name:  Joung Hee Hong      Title:  First Vice President       

 
 
 
 


[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 

 
 

LENDER:   By signing below, you have indicated your consent to the First
Amendment:                 MANUFACTURERS BANK                 By: /s/ Maureen
Kelly     Name:  Maureen Kelly      Title:  Vice President       

 
 
 
 


[Signature Page to First Amendment to A&R Credit Agremeent]
 
 

--------------------------------------------------------------------------------

 

 
 

LENDER:   By signing below, you have indicated your consent to the First
Amendment:                 FIRSTTRUST BANK                 By: /s/ Ellen Frank  
  Name:  Ellen Frank      Title:  Vice President       

 
 


[Signature Page to First Amendment to A&R Credit Agremeent]
 
 
 
